   3:20-cv-02714-CMC-PJG           Date Filed 07/21/21     Entry Number 34        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

United States of America                         )         C/A No. 3:20-2714-CMC-PJG
                                                 )
                              Plaintiffs,        )
                                                 )
       v.                                        )                    ORDER
                                                 )
James T. McLaren                                 )
                                                 )
                              Defendant.         )
                                                 )

       The plaintiff, the United States of America, filed this civil action against the defendant,

James T. McLaren, an attorney who is representing himself. The Government filed a motion for

summary judgment on June 9, 2021, pursuant to the Federal Rules of Civil Procedure. (ECF No.

26.) As of the date of this order, McLaren has failed to respond to the Government’s motion in

accordance with Local Civil Rule 7.06 (D.S.C.). As such, it appears to the court that he does not

oppose this motion.1

       Based on the foregoing, it is

       ORDERED that McLaren shall advise the court as to whether he intends to file a response

to the Government’s motion within seven (7) days from the date of this order. McLaren is further

advised that if he fails to respond, this action may be decided on the record presented in support

of the Government’s motion, see Local Civil Rule 7.06 (D.S.C.). It is further




       1
          The court is aware that McLaren indicated to court staff that he was having technical
difficulties filing on ECF on or around the date his response was due. However, over a week has
passed since the expiration of McLaren’s deadline, and to date, no response or motion for an
extension of time has been filed on the docket.
                                            Page 1 of 2
   3:20-cv-02714-CMC-PJG           Date Filed 07/21/21     Entry Number 34        Page 2 of 2




       ORDERED that if McLaren intends to seek leave for an extension in which to file a

response in opposition to the pending motion for summary judgment, he must establish the

requisite standards for such an untimely filing in accordance with the applicable Federal Rules of

Civil Procedure and the Local Civil Rules of this court.

       IT IS SO ORDERED.



                                             __________________________________________
July 21, 2021                                Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




                                           Page 2 of 2
